OPINION
BELCHER, Judge.
This is an appeal from an order revoking probation.
Upon his plea of guilty before the court on January 13, 1964, the appellant was found guilty of felony theft and his punishment was assessed at a term of three years.
The imposition of sentence was suspended and the appellant was placed on probation.
Among the twelve conditions of his probation were that he report in person to the Adult Probation Officer; that he make certain restitution payments; and that he commit no offense against the laws of this state.
Following the granting of probation the Criminal District Attorney filed a motion to revoke probation alleging that appellant had failed and refused to report to the Adult Probation Officer; that he failed and refused to make restitution; that he was found intoxicated in a public place; that he had committed a breach of the peace; that he had been convicted of disturbing the peace; and each being in violation of the conditions of his probation.
On the hearing, evidence was introduced which supported the allegations of the motion to revoke as above enumerated.
While testifying, the appellant stated that he had read the amended motion to revoke probation and that each and all the allegations in it were true.
At the conclusion of the hearing the court entered its order finding that the appellant had violated each of the conditions of probation as above set out.
The evidence is sufficient to support the court’s order revoking probation and no abuse of discretion being shown, the judgment is affirmed.
ONION, J., not participating.